
	
		I
		112th CONGRESS
		2d Session
		H. R. 6281
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2012
			Mr. Fitzpatrick (for
			 himself, Mr. Peters,
			 Mr. Gerlach,
			 Mr. Keating,
			 Mr. Rangel,
			 Mr. King of New York,
			 Mr. Grimm,
			 Mr. Platts,
			 Mr. Nugent,
			 Ms. Schwartz,
			 Ms. Norton, and
			 Mr. Meehan) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To increase Federal Pell Grants for the children of
		  fallen police officers, firefighters, and other public safety
		  officers.
	
	
		1.Short titleThis Act may be cited as the
			 Children of Fallen Heroes Scholarship
			 Act of 2012.
		2.FindingsCongress finds the following:
			(1)2011 was a deadly year for law enforcement
			 officers, with 163 men and women killed in the line of duty, which is a 15
			 percent increase from the number of law enforcement officers killed in the line
			 of duty in 2010. In 2011, 80 firefighters lost their lives and 19 paramedics
			 suffered fatalities in the line of duty.
			(2)Congress recognizes the sacrifice of the
			 families of fallen public safety officers.
			(3)The financial loss for a family with
			 children could be detrimental for decades.
			(4)Families who have given the ultimate
			 sacrifice deserve the support of the American people as their children pursue
			 higher education.
			3.Calculation of
			 Federal Pell Grant eligibilitySection 401(f) of the Higher Education Act
			 of 1965 (20 U.S.C. 1070a(f)) is amended by adding at the end the following new
			 paragraph:
			
				(4)(A)Notwithstanding
				paragraph (1) or any other provision of this section, the expected family
				contribution of each student described in subparagraph (B) shall be deemed to
				be zero for the period during which each such student is eligible to receive a
				Federal Pell Grant under subsection (c).
					(B)Subparagraph (A) shall apply to any
				student at an institution of higher education—
						(i)whose parent or guardian—
							(I)was actively serving as a police officer,
				firefighter, or other public safety officer; and
							(II)died as a result of performing a public
				safety service; and
							(ii)who was 18 years or less, or was
				enrolled as a full-time or part-time student at an institution of higher
				education, as of the time of the parent or guardian’s death.
						(C)For purposes of this paragraph—
						(i)the term police officer,
				firefighter, or other public safety officer means an individual
				who—
							(I)is a
				law enforcement officer or firefighter in a police department or fire
				department which is organized and operated by a State or political subdivision
				to provide police protection, firefighting services, or emergency medical
				services for any area within the jurisdiction of such State or political
				subdivision;
							(II)is
				an emergency medical services provider who provides out-of-hospital emergency
				medical care, including an emergency medical technician or paramedic; or
							(III)is
				a member of a qualified volunteer emergency response organization who provides
				firefighting services or emergency medical services; and
							(ii)the term qualified volunteer
				emergency response organization means any volunteer organization
				that—
							(I)is organized and operated to provide
				firefighting or emergency medical services for persons in the State or
				political subdivision, as the case may be; and
							(II)is required (by written agreement) by
				the State or political subdivision to furnish firefighting or emergency medical
				services in such State or political
				subdivision.
							.
		4.Effective
			 dateThe amendment made by
			 section 3 of this Act shall apply with respect to Federal Pell Grants awarded
			 for academic year 2013–2014, and each succeeding academic year.
		
